The Coubt:
This is an appeal from a judgment entered upon default.
Proof of service of summons was made by affidavit. The affidavit was made April 16th, 1879, and in it the affiant states that “ he is over the age of eighteen years,” and that the service was made April 15th, 1879. According to § 410, Code of Civil Procedure, the service must be made by a person (if other than the sheriff) who, at the time of service, was over eighteen years of age. It does not appear from the affidavit that at the time of service, namely, April 15th, 1879, the person making the service was over eighteen years of age.
Judgment reversed.